Case 9:18-cv-80176-BB Document 209 Entered on FLSD Docket 06/11/2019 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             Case No. 18-cv-80176-BLOOM/Reinhart

  IRA KLEIMAN, et al.,

         Plaintiffs,
  v.

  CRAIG WRIGHT,

        Defendant.
  __________________________________/

                                               ORDER

         THIS CAUSE is before the Court upon Plaintiffs’ Motion to Seal, ECF No. [196]

  (“Plaintiffs’ Motion”), filed on June 3, 2019, and Defendant’s Motion to Seal, ECF No. [202]

  (“Defendant’s Motion”), filed on June 7, 2019. In Plaintiffs’ Motion, Plaintiffs seek to seal their

  Motion to Compel, ECF No. [197], representing that while they “do not believe the Motion should

  be sealed in its entirety, Plaintiffs believe that Defendant should be afforded the opportunity

  to propose redactions to the Court.” ECF No. [196], at 1. The Defendant did not file a response

  to Plaintiff’s Motion on the record. Rather the parties jointly sent an email on June 7, 2019 to the

  Magistrate Judge Reinhart’s chambers email, outlining the parties’ arguments for proposed

  redactions to Plaintiffs’ Motion to Compel. See ECF No. [205] (the “Email Correspondence”).

  The Court filed the Email Correspondence on the record upon its receipt. See Id. The Court first

  notes that legal arguments should not be sent to the Court via email and should be filed on the

  record. The Court cautions the parties that future legal argument presented via this method will

  not be considered by the Court in rendering its rulings.
Case 9:18-cv-80176-BB Document 209 Entered on FLSD Docket 06/11/2019 Page 2 of 3
                                                              Case 18-cv-80176-BLOOM/Reinhart


          “[T]he common-law right of access to judicial proceedings, an essential component of our

  system of justice, is instrumental in securing the integrity of the process.” Chi. Tribune Co. v.

  Bridgestone/Firestone, Inc., 263 F.3d 1304, 1311 (11th Cir. 2001) (citing Richmond Newspapers,

  Inc. v. Virginia, 448 U.S. 555, 564–74 (1980)). “Once a matter is brought before a court for

  resolution, it is no longer solely the parties’ case, but also the public’s case.” Brown v. Advantage

  Eng’g., Inc., 960 F.2d 1013, 1016 (11th Cir. 1992). Where a court “attempts to deny access in

  order to inhibit the disclosure of sensitive information, it must be shown that the denial is

  necessitated by a compelling governmental interest and is narrowly tailored to that interest.”

  Newman v. Graddick, 696 F.2d 796, 802–03 (11th Cir.1983); see also Brown, 960 F.2d at 1015–

  16 (11th Cir.1992); Wilson v. American Motors Corp., 759 F.2d 1568, 1571 (11th Cir.1992).

          In the Email Correspondence, the Defendant argues that information in the Motion to

  Compel, ECF No. [197], should be redacted because he “believes that statements reflecting the

  structure and transfer, the amount of the bitcoin, and the present value of the bitcoin should be

  redacted.”    Id.   The Defendant also argues that the “trust information is private financial

  information.” Id. This Court disagrees. The references to the transfer of the bitcoin at issue, the

  amount of bitcoin, or the mere reference to a blind trust are not good cause to redact information

  in the filings.

          As it relates to the Defendant’s Response to the Motion to Compel, ECF No. [204], the

  Defendant argues that sealing is appropriate because the Response “references information that

  has been designating as confidential.” ECF No. [202]. Again, the mere reference to information

  that has been designated as confidential, without more, is not good cause sufficient to deprive the

  public their right to access to judicial proceedings.




                                                    2
Case 9:18-cv-80176-BB Document 209 Entered on FLSD Docket 06/11/2019 Page 3 of 3
                                                            Case 18-cv-80176-BLOOM/Reinhart


         Accordingly, it is ORDERED AND ADJUDGED as follows:

               1.     Plaintiffs’ Motion to Seal, ECF No. [196], is DENIED. Plaintiff’s Motion

               to Seal, ECF No. [197], is DENIED as moot. Plaintiffs are instructed to publicly

               file a renewed Motion to Compel no later than June 11, 2019, at 9:30 a.m.

               2.     Defendant’s Motion to Seal, ECF No. [202], is DENIED. Subsequent to

               the Plaintiffs’ filing of their renewed motion, the Defendant is instructed to publicly

               refile his response to Plaintiffs’ Motion to Compel no later than June 11, 2019, at

               12:00 p.m.

         DONE AND ORDERED in Miami, Florida, on June 10, 2019.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE
  Copies to:

  Counsel of Record




                                                 3
